Case 2:21-cv-02022-DOC-KES Document 8 Filed 03/05/21 Page 1 of 2 Page ID #:32



1    Stephen McArthur (State Bar No. 277712)
     stephen@smcarthurlaw.com
2    Thomas Dietrich (State Bar No. 254282)
     tom@smcarthurlaw.com
3    THE MCARTHUR LAW FIRM, P.C.
     9465 Wilshire Blvd., Ste. 300
4    Beverly Hills, CA 90212
     Telephone: (323) 639-4455
5
     Attorneys for Plaintiff Thrive
6    Natural Care, Inc.
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                Case No. 2:21-cv-02022-DOC-KES
12                Plaintiff,                   PLAINTIFF’S NOTICE OF MOTION
                                               AND MOTION FOR PRELIMINARY
13         v.                                  INJUNCTION
14   LE-VEL BRANDS, LLC,                       Hon. David O. Carter
                                               United States District Court Judge
15                Defendant.                   Hearing Date: April 12, 2021
                                               Time: 8:30 a.m.
16                                             Courtroom: 9D
17
18
19
20
21
22
23
24
25
26
27
28


           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8 Filed 03/05/21 Page 2 of 2 Page ID #:33



1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE that on April 12, 2021, at 8:30 a.m., or as soon
3    thereafter as the matter may be heard, before the Honorable David O. Carter at the
4    Ronald Reagan Federal Building and United States Courthouse, 411 West Fourth
5    Street, Courtroom 9D, Santa Ana, CA, 92701-4516, Plaintiff Thrive Natural Care, Inc.
6    (“Thrive”) will and hereby does move the Court, pursuant to Rule 65 of the Federal
7    Rules of Civil Procedure and 17 U.S.C. § 502, for an Order enjoining Defendant Le-
8    Vel Brands, LLC and any related persons or entities from further infringing Thrive’s
9    federally registered trademarks.
10         This motion is based on this Notice of Motion and Motion, the accompanying
11   Memorandum of Points and Authorities and exhibits thereto, all records and papers on
12   file in this action, and any argument offered at a hearing on this motion.
13
     Dated: March 5, 2021                   Respectfully submitted
14
                                             THE MCARTHUR LAW FIRM, PC
15
16                                           By /s/ Stephen C. McArthur
17                                           Stephen C. McArthur
                                             Thomas E. Dietrich
18
                                             Attorneys for Plaintiff Thrive
19                                           Natural Care, Inc.
20
21
22
23
24
25
26
27
28

                                               -1-
           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
